961 F.2d 219
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Zakia EL-MOUSTARCHID, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 91-9545.
United States Court of Appeals, Tenth Circuit.
April 16, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
BRORBY, Circuit Judge.


1
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
This is a pro se appeal from an order of the Board of Immigration Appeals ordering deportation.   We affirm.


3
Petitioner entered this country on October 3, 1989, as a nonimmigrant cultural exchange visitor.   In February 1991, deportation proceedings were commenced as Petitioner had stayed in this country longer than permitted.   At her hearing Petitioner admitted she overstayed.   The Administrative Law Judge found Petitioner deportable and so ordered.


4
Petitioner appealed to the Board of Immigration Appeals asserting:  (1) The proceedings were unfair as she had not been given enough time to secure an attorney;  (2) Petitioner did not understand the difference between voluntary departure and deportation;  and (3) Petitioner's waiver of her foreign residency requirement had not yet been adjudicated.


5
The Board of Immigration Appeals reviewed the record, disagreed with Petitioner and dismissed the appeal.


6
Petitioner, who is a twenty-one-year old native and citizen of Morocco appeals this decision pro se.   In her appeal Petitioner asserts she was eligible for voluntary departure but her lack of fluency in English made it difficult for her to apply.   She claims she speaks only "layman's English" and consequently did not fully understand the law when it was explained to her.   She asserts she should have had an interpreter.   She also asserts she has filed a waiver for foreign residency and has not received an answer.   She finally argues that her husband has applied for asylum and no decision has yet been made.


7
The record discloses the Immigration Judge granted Petitioner two extensions, fully explained her rights and went to great lengths to make sure she understood the proceedings.   The Immigration Judge also carefully explained Petitioner's options in nontechnical language.   In short the record fails to support Petitioner's claims.


8
Concerning her waiver request, no evidence was or has been provided that it was filed.


9
Petitioner has been treated fairly.   Petitioner has failed to persuade this court the order appealed is unlawful.   The order of the Board of Immigration Appeals is AFFIRMED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3